Citation Nr: 1601863	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-33 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned in a November 2015 hearing.  A hearing transcript was associated with the file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional medical examination would be helpful to determine the Veteran's current level of disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  During the Board hearing, the Veteran reported that his treating provider had deemed his left eye as legally blind.  Indeed, a November 2015 letter notes the Veteran's visual acuity as 20/100 and 20/20 and that visual field testing revealed pericentral scotoma in the right eye with superior arcuate defect and near total loss of peripheral vision in the left eye with sparring of the inferonasal five degrees near fixation.  The 2013 VA examiner recorded the Veteran's corrected visual acuity as 20/50 and 20/40 or greater.  The examiner recorded his visual field with the Goldmann's equivalent chart, which showed an average of 57 in the right eye and 51 in the left eye.  The private letter suggests that the Veteran's condition may have worsened since the VA examination but does not provide sufficient data to rate his disability.  An additional examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2. Schedule the Veteran for an examination for his eyes.  The examiner should measure and record the current level of disability and symptoms in the Veteran's eyes, including visual acuity and vision field.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

